Filed 3/2/16 Saints’ Rest Missionary Baptist Church v. Anderson CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


SAINTS’ REST MISSIONARY BAPTIST
CHURCH, INC.,
         Plaintiff and Respondent,
v.
JAMES ANDERSON, SR.,
         Defendant;
LOUISE OWENS et al.,
         Objectors and Appellants.
LOUISE OWENS et al.,
         Petitioners;
v.
SUPERIOR COURT OF ALAMEDA
COUNTY,                                                              A141516
         Respondent;                                                 (Alameda County
SAINTS’ REST MISSIONARY BAPTIST                                      Super. Ct. No. RG07320956)
CHURCH, INC.,
         Real Party in Interest.


         Louise Owens, Bobbie Wakefield, and Maxine Webb (appellants) appeal from
post-judgment orders issued in this dispute among members of plaintiff and respondent
Saints’ Rest Missionary Baptist Church (the Church). We affirm.



                                                             1
                                       BACKGROUND
       We recite only the facts relevant to this appeal. In January 2012, following a
bench trial, the trial court issued a permanent injunction in favor of the Church. The
injunction ordered, in part, defendant James Anderson, Sr. (defendant) terminated from
his position as the Church’s pastor; certain Church office holders who had been removed
were reinstated; certain Church members who had been expelled were readmitted; and
defendant and all those acting in support of or in concert with him were precluded from
various activities. In its order granting injunctive relief, the trial court identified
appellants Wakefield and Owen, among others, as supporters of defendant. The
judgment was affirmed on appeal. (Saints’ Rest Missionary Baptist Church, Inc. v.
James Anderson, Sr. (Apr. 25, 2013, A134425) [nonpub. opn.].)
       In October 2013, the trial court issued an order granting the Church’s application
for an order enforcing the judgment. The October 2013 order, in part, precluded
appellants and others from “acting on behalf of” the Church unless duly elected to a
Church office. In February 2014, following briefing and argument from the Church and
appellants, the trial court issued orders finding appellants in contempt of the October
2013 order, awarding attorney fees to the Church, and directing appellants to stay 500
yards away from the Church’s properties.
                                        DISCUSSION
       Appellants appeal the October 2013 and February 2014 orders.1 We reject their
challenges.
       Appellants first argue they never received notice of the October 2013 order and
had no knowledge of its terms. In the February 2014 contempt order, the trial court
found appellants had been served with the October 2013 order. “ ‘Where findings of fact


1
 “A judgment of contempt is not appealable. [Citations.] The proper method to
challenge a contempt order is to seek extraordinary writ relief . . . .” (In re M.R. (2013)
220 Cal.App.4th 49, 64-65.) As the issues raised in connection with the various orders
are overlapping, we exercise our discretion to treat the appeal of the contempt order as a
petition for extraordinary writ. (See id. at p. 65.)


                                                2
are challenged on a civil appeal, we are bound by the “elementary, but often overlooked
principle of law, that . . . the power of an appellate court begins and ends with a
determination as to whether there is any substantial evidence, contradicted or
uncontradicted,” to support the findings below.’ ” (Cahill v. San Diego Gas & Electric
Co. (2011) 194 Cal.App.4th 939, 957 (Cahill).) Substantial evidence supports the trial
court’s finding: counsel for the Church represented to the court at the February 2014
hearing and stated in a declaration that appellants attended the October 2013 hearing and
he hand-served them the order outside the courtroom immediately after it issued.
       Appellants next argue the October 2013 order is void because certain aspects
“went far beyond the clearly-set bounds of the judgment” issued in January 2012. As
appellants acknowledge, injunctions can be modified. “It is settled that where there has
been a change in the controlling facts upon which a permanent injunction was granted,
. . . or where the ends of justice would be served by modification or dissolution, the court
has the inherent power to vacate or modify an injunction where the circumstances and
situation of the parties have so changed as to render such action just and equitable. . . .
The trial court’s decision to either continue, modify or dissolve a permanent injunction
will not be set aside on appeal absent the establishment of an abuse of discretion.”
(Welsch v. Goswick (1982) 130 Cal.App.3d 398, 404–405.) Appellants have not argued
the Church failed to demonstrate a change in the controlling facts or that justice would be
served by modifying the January 2012 injunction. To the extent appellants contend the
trial court abused its discretion because two provisions in the October 2013 order conflict
with the Church’s constitution, we disagree that the provisions are in conflict.2

2
  Appellants take issue with the October 2013 order’s statement that “the pulpit is vacant
and . . . the temporary ministry is to be arranged by the Board of Deacons.” This is
consistent with the Church’s constitution, which states in part: “If at any time the Church
is without a Pastor, unless the Church shall otherwise provide, the Board of Deacons shall
arrange the temporary ministry.” The October 2013 order does not preclude any
additional procedures imposed by the Church’s constitution. Appellants also suggest the
October 2013 order’s dissolution of “the Special Trustee Committee” is inconsistent with
the Church constitution’s provision for special committees. However, the Church’s
constitution permits special committees “for a specific time and/or to accomplish a

                                              3
       Appellants contend they were not acting in support of or in concert with defendant
and the January 2012 judgment therefore did not apply to them. To the extent such a
finding is necessary to support the challenged orders, appellants fail to provide any record
citations demonstrating this implied finding of fact lacks substantial evidence. “ ‘It is the
duty of counsel to refer the reviewing court to the portion of the record which supports
appellant’s contentions on appeal. [Citation.] If no citation “is furnished on a particular
point, the court may treat it as waived.” ’ ” (Lonely Maiden Productions, LLC v.
GoldenTree Asset Management, LP (2011) 201 Cal.App.4th 368, 384.) We accordingly
decline to address this argument.
       Appellants’ final contention is the attorney fee award should be reversed and fees
should be awarded to appellants. Appellants fail to present any reasoned argument in
support of this contention and we therefore decline to consider it. (Cahill, supra, 194
Cal.App.4th at p. 956 [“ ‘The absence of cogent legal argument or citation to authority
allows this court to treat the contention as waived.’ ”].)3
                                       DISPOSITION
       The orders are affirmed and writ relief as to the contempt adjudication is denied.
The Church shall recover its costs.




special task or project that is not a function of any other committee,” and there is
evidence that the Special Trustee Committee was performing the functions of Church
Deacons and Trustees without having been duly elected to those offices.
3
 To the extent appellants cursorily raise additional contentions outside of the argument
section of their brief, we decline to consider them. (Cahill, supra, 194 Cal.App.4th at
p. 956.)


                                              4
                  SIMONS, J.




We concur.




JONES, P.J.




NEEDHAM, J.




(A141516)



              5